DENSON, J.
— This suit was commenced by original attachment for the enforcement of a money demand. The .affidavit for the attachment shows that the defendant is *597a nonresident of the State of Alabama. There ivas neither appearance nor plea for the defendant, but a personal judgment ivas rendered against it by default. There is no pretense that actual notice was given, nor does the judgment entry show any proof of constructive notice to the defendant of the issuance and levy of the attachment. There is in the transcript an affidavit by Isaac Grant as to .the publication of notice; but neither the order of the court, nor anything else found in the record, makes it a part of the record, so it cannot be looked to in aid of the judgment, nor for any purpose. On the authority of Diston & Sons v. Hood, 83 Ala. 331, 3 South. 746, the judgment of the circuit court must be reversed and the cause remanded.
Eeversed and remanded.
Tyson, O. J., and Simpson and Anderson, JJ., concur.